Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 7, 9-15, 24, 26, 30 and 34 are pending and being acted upon in this Office Action.

Priority
Applicant’ claim priority to provisional application 62/782,785, filed Dec 20, 2018, is acknowledged.  

Rejection Withdrawn

The rejection of claims 3, 7 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

The written description and enablement rejection of claims 1, 2, 3, 7, 9, 10, 11-15, 24-26, 30 and 34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the claim amendment. 

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Yang Tang on February 14, 2022.

In the claims:
Claims 3, 12 and 13 have been canceled. 
Claim 24, line 1, “treating a cancer associated with” has been changed to -- inhibiting --  
Claim 26, line 2, “cancer is” has been changed to -- subject has --  
Claim 30, line 1, “claim 25” has been changed to -- claim 24 --  

Conclusion
Claims 1-2, 7, 9-11, 14-15, 24, 26, 30 and 34 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644